Paterson, J.
This is an appeal by certain creditors of the insolvent debtor, Bowman, from a judgment granting him a discharge in insolvency, and from an order denying their motion for a new trial of the issues raised by their opposition to his petition for a discharge.
The first point made by appellants is, that the petitioner falsely claimed that he was a teamster, and thereby secured property to which he was not entitled, he being at the time the petition was filed a blacksmith. The petition alleged that petitioner had, “ since the first day of January, 1885, been engaged in the business of teaming,” and the opposition filed by the creditors admitted that he was' a teamster. At the trial, counsel for the creditors proposed to amend the opposition so as to aver that Bowman was a blacksmith, and counsel for insolvent stated he had no objections to such an amendment; but no such amendment was made. It is unnecessary, therefore, to review the evidence bearing upon the question whether Bowman was a teamster or a blacksmith. A finding of the court was unnecessary, because not within the issues.
It is claimed, also, that Bowman fraudulently claimed certain property as exempt which was not exempt; that he did not include in his schedule 141 posts, one wagon-sheet, and a pair of six-horse lines. The court found that the posts referred to were a part of his fire-wood, actually provided for his family use, and that the assignee never claimed them as part of the assets. The evidence shows that they had been put in his wood-shed “as a part of his fire-wood actually provided for family use prior to his contemplating becoming insolvent; that the sheriff, *155upon taking possession of insolvent’s property, allowed him to keep said wagon-sheet and six-horse lines and fire-wood as property exempt from execution. All of said property was included in his petition, schedule, and inventory as property exempt from execution.” After he filed his petition Bowman sold the posts for $9.87. It is not shown whether he turned the proceeds over to the assignee; hut assuming that he did not, the property having been claimed in good faith as exempt, there being no fraudulent intent or concealment, and the value of the property being small, the order should not he reversed. (Smith v. His Creditors, 59 Cal. 268.)
The insolvent, being a teamster, was entitled to the wagon-sheet and lines as property exempt. The evidence showed that the “ six-horse lines were useful and convenient to use with two horses,” and there is nothing to show that Bowman had other lines or another wagon-sheet..
The findings of the court on every issue were in favor of the petitioner, and it is sufficient to say, without reviewing the evidence in detail, that they are all supported by material and competent evidence.
Judgment and order affirmed.
Fox, J., and Works, J., concurred.